UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1417



RICHARD E. SNYDER; MARION B. SNYDER,

                                              Plaintiffs - Appellants,

          versus


INTERNAL REVENUE SERVICE,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:07-cv-00255-BEL)


Submitted:   September 13, 2007           Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Snyder, Marion B. Snyder, Appellants Pro Se.       John
Schumann, Bethany Buck Hauser, Gregory S. Hrebiniak, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard E. Snyder and Marion B. Snyder appeal from the

district court’s order affirming the bankruptcy court’s denial of

reconsideration   of   its   order   determining    on   remand   that   the

district court’s ruling that the tax assessment made in February

1991 was void, rather than invalid, did not alter the Snyders’

overall tax liability.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Snyder v. Internal Revenue Serv., No.

1:07-cv-00255-BEL (D. Md. Mar. 8, 2007).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -